242 S.E.2d 895 (1978)
ERVIN R. DAVIS REALTY, INC.
v.
CITY OF HIGH POINT.
No. 7718SC585.
Court of Appeals of North Carolina.
April 18, 1978.
*896 Morgan, Post, Herring & Morgan by Edward N. Post, High Point, for appellant.
Knox Walker, City Atty., High Point, for appellee.
PARKER, Judge.
A pretrial order declaring certain evidence admissible or inadmissible is indeterminate and subject to later modification. Knight v. Power Co., 34 N.C.App. 218, 237 S.E.2d 574 (1977). The same is true of a pretrial order purporting to fix what the rule of damages should be at the trial. Green v. Insurance Co., 250 N.C. 730, 110 S.E.2d 321 (1959). Such orders are not immediately appealable. 1 Strong's N.C. Index 3rd, Appeal and Error, § 6.9.
Appeal dismissed.
VAUGHN and WEBB, JJ., concur.